STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re BIRD, Minors.                                                 August 11, 2015

                                                                    No. 324912
                                                                    Calhoun Circuit Court
                                                                    Family Division
                                                                    LC No. 2014-001563-NA


Before: SAWYER, P.J., and M. J. KELLY and SHAPIRO, JJ.

PER CURIAM.

       Respondent appeals by right the trial court’s order terminating his parental rights to his
three daughters under MCL 712A.19b(3)(b)(i), MCL 712A.19b(3)(g), MCL 712A.19b(3)(h),
MCL 712A.19b(3)(j), MCL 712A.19b(3)(k)(ii), and MCL 712A.19b(3)(n)(iii). Because we
conclude there were no errors warranting relief, we affirm.

                                        I. BASIC FACTS

        In October 2010, respondent pleaded guilty before a Virginia court to two counts of
forcible sodomy involving his eldest daughter. Under the Virginia statute, a person is guilty of
forcible sodomy if “he or she engages in cunnilingus, fellatio, anilingus, or anal intercourse with
a complaining witness” or “causes a complaining witness . . . to engage in such acts with any
other person, and” the complaining witness is less than 13 years of age. Va Code 18.2-67.1.

       Respondent’s daughter told Virginia officers that when she was about seven years old
respondent began having both vaginal intercourse and oral sex with her. Respondent denied that
he engaged in vaginal intercourse with his daughter, but admitted that he had performed oral sex
on her and had her perform oral sex on him. The Virginia trial court sentenced respondent in
January 2011 and his earliest possible release date is in 2029. Because of his incarceration,
respondent appeared either by telephone or video conference throughout these proceedings.

       After December 2012, the mother and three children moved to Michigan. The
Department of Health and Human Services became involved after finding out that the eldest
daughter had not only been abused by respondent while in the mother’s care, but had also been
sexually abused by her maternal grandfather and a family friend.




                                                -1-
        Dr. Randall Haugen testified at the termination hearing regarding his psychological
evaluations of the three children. Haugen reported that the mother led the eldest daughter to
believe that respondent abused her because he became lonely and depressed and because the
child had bumped his penis; he stated that the child now believes men are predatory individuals
who cannot control their sexual urges and that loneliness and depression can lead to abuse.
Haugen opined that any contact the child might have with respondent before she works through
these feelings would only reinforce them and be harmful to her. He noted that the two younger
daughters knew that respondent was abusing their sister, and stated that their contact with
respondent would cause them to underestimate the seriousness of respondent’s conduct, which
would make them more vulnerable to abuse as they grew up. Regarding all three girls, Haugen
stated that termination of respondent’s parental rights was important because it would ensure that
they knew that respondent’s actions had consequences, namely that he would no longer have
parental authority over them.

        The trial court found that the Department had established the grounds for termination by
clear and convincing evidence. The court noted that respondent had admitted to engaging in oral
sex with the eldest daughter, was currently in prison and unable to provide for the children, and
would not be out of prison until the youngest child was an adult. Moreover, on the basis of
Haugen’s testimony, the trial court found that termination was in the best interests of all three
children. The trial court found that the pain from the abuse would be felt over and over again
and that it was important that respondent’s authority as a parent be removed to help the children
heal.

                                         II. ANALYSIS

        This Court reviews for clear error a trial court’s findings concerning the grounds for
termination and the children’s best interests. MCR 3.977(K); In re Olive/Metts Minors, 297
Mich. App. 35, 40; 823 NW2d 144 (2012). A finding is clearly erroneous if “the reviewing court
on the entire evidence is left with the definite and firm conviction that a mistake has been made.”
In re JK, 468 Mich. 202, 209-210; 661 NW2d 216 (2003).

       Respondent concedes on appeal that the Department established grounds for termination
under MCL 712A.19b(3)(k)(ii). Accordingly, because only one statutory ground is necessary to
support the termination of parental rights, In re Powers Minors, 244 Mich. App. 111, 118; 624
NW2d 472 (2000), it is unnecessary for us to examine the evidence to support the remaining
grounds for termination.

        Once a trial court finds that the Department established a ground for termination, it must
order the termination of the parent’s parental rights if it also finds that termination is in the
child’s best interests. MCL 712A.19b(5). In this case, the trial court’s finding on the children’s
best interests focused extensively on the emotional harm that Haugen opined would result if the
children were even allowed to have contact with respondent. The trial court may properly
consider the emotional harm occasioned by a parent’s sexual abuse of a sibling when
determining the child’s best interests. See In re Hudson, 294 Mich. App. 261, 268-269; 817
NW2d 115 (2011). Haugen testified regarding the risk of future abuse that the two younger girls
could face if they were not made aware of the seriousness of respondent’s conduct. He further
stated that the eldest would suffer emotional harm through reinforced beliefs about men as

                                                -2-
predators if allowed contact with respondent. Given the admitted conduct of respondent, his
present lengthy period of incarceration, and the testimony regarding the emotional harm the
children would face if respondent’s parental rights were not terminated, the trial court did not
clearly err in finding that termination of respondent’s parental rights was in their best interests.

       There were no errors warranting relief.

       Affirmed.



                                                             /s/ David H. Sawyer
                                                             /s/ Michael J. Kelly
                                                             /s/ Douglas B. Shapiro




                                                 -3-